THE OFFICE OF


                          THE CRIMINAL DISTRICT ATTORNEY
                                McLENNAN COUNTY, TEXAS
                                        219 North 6th Street, Suite 200
                                            Waco, Texas     76701
                                         Phone - (254) 757-5084
                                          Fax - (254) 757-5021

Sterling Harmon                                                                 Abelino "Abel" Reyna
Assistant Criminal District Attorney                                         Criminal District Attorney


August 11,2015


Texas Court of Criminal Appeals
Attention:   Mr. Abel Acosta, Clerk
P.O.Box 12308
Austin, Texas   78711

                                                                              ^TH
RE:   IN RE STATE EX REL MATT JOHNSON V. COURT OF APPEALS, 10'" DISTRICT

Dear Mr. Acosta:


Enclosed please find the DVD-R disk containing State's Appendix 5, along with a copy of the State's
Motion for Hand Filing.

Sincerely




Enclosure


Xc: 10th Court of Appeals
      Hon. Matt Johnson                                                             RECEIVED IN
      Clint Broder, Attorney for Matthew Alan Clendennen                   COURT OF CRIMINAL APPEALS

                                                                                     AUG 13 2015

                                                                                Abe!Acosta,Clerk
                      No.


                                   In THE
                   Texas Court of Criminal Appeals
                        Sitting at Austin, Texas


               In re State of Texas ex rel. Matt Johnson,
                                              Relator

                                     v.


                Court of Appeals for the Tenth District,

                                            Respondent



                    A Petition for Writ of Mandamus
                        Cause No. 10-15-00235-CR
                 From the 10th Court of Appeals District
                                Waco, Texas


                            Cause No. 2015-1955-2
                From the 54th Judicial District Court of
                        McLennan County, Texas


   State's Motion to File Appendix 5 by Hand Pursuant to Rule 9.2




     Relator, State of Texas, hereby moves this Court to file Appendix 5 to

his Petition for Writ of Mandamus enclosed here with by hand filing

through certified mail return receipt requested. Good cause exsists because
it is a DVD containing multiple video files which are not in the required

format for electronic filing, making it difficult if not impossible to

electronically file.




                                           Respectfully Submitted,

                                           /s/ABELINO /ABEL/ REYNA
                                           ABELINO "ABEL" REYNA
                                           Criminal District Attorney
                                           McLennan County, Texas
                                           State Bar No. 2400087
                                           219 North 6th Street, Suite 200
                                           Waco, Texas 76701
                                           [Tel.] (254) 757-5084
                                           [Fax] (254) 757-5021
                                           [Email]
                                           abel.reyna@co.mclennan.tx.us
                              Certificate of Service


      I certify that I caused to be served a true and correct copy of this motion
by electronic service or email or hand delivery on:

Respondent, 10th Court of Appeals Waco, Texas by hand delivery per request of
Chief Justice Tom Gray

Attorney, F. Clint Broden, for Real Party in Interest, Matthew Clendennen at
clint@texascrimlaw.com

Real Party in Interest, Judge Matt Johnson, 54th District Court, McLennan County
Texas at matt.johnson@co.mclennan.tx.us

DATE: 8/11/15                                 /S/ ABELINO 'ABEL' REYNA
                                              ABELINO 'ABEL' REYNA